DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Remarks, filed on November 24, 2021, with respect to the claim objections, have been fully considered and are persuasive.  The objections to the claims have been withdrawn. 
Applicant's arguments filed on November 24, 2021 with respect to the drawing objections have been fully considered but they are not persuasive. The black and white drawings, particularly Figure 14, submitted on November 24, 2021, remain illegible and therefore the Examiner maintains the drawing objections. The Examiner suggests changing the background color of the lightly shaded elements and removing the pattern to make the text more clear.
Applicant’s arguments, see Applicant Remarks, filed on November 24, 2021, with respect to the the 35 U.S.C. § 112(b) rejections for limitations “a communications device,” “a location component,” and “a vehicle controller”, have been fully considered and are persuasive.  The limitation “location component” is supported by the amendment “a location component comprising a high-resolution map or global positioning system device.”
Applicant's arguments filed on November 24, 2021 with respect to 35 U.S.C. § 112(b) for the limitation “vehicle occupant data” have been fully considered but they are not persuasive. The Applicant argues:

These features are described in the application. For instance, a “a communications component” is discussed at page 21, lines 26-29 and in Figure 2 (“Features of embodiments of the technology shown in FIG. 2 include, e.g., vehicle to RSU communication 201; vehicle to pedestrian communication 202; and vehicle to vehicle communication 208”). A “location component” is discussed at page 3, line 3 (“the vehicle control OBU comprises a location unit”); page 23, lines 17-18 (‘high-definition (HD) map 1002, e.g., having a high precision (e.g., at centimeter resolution)”); and at page 30, lines 3-5 (“real-time location information collected by a GPS device on the OBU are sent to the RSU as supplementary information.”) And, a “vehicle control component” is discussed at page 7, lines 18-24 (“the vehicle control OBU is configured to perform vehicle control methods comprising controlling vehicle lane position, controlling vehicle speed, controlling vehicle direction, or controlling vehicle turning and elevation”); page 18, lines 29-30 (“the OBU comprises a vehicle control module configured to execute control instructions for driving tasks”); and at page 30, lines page 30, lines 23-30 (“the technology provides a control module (e.g., of the OBU) configured to function at different levels”). “Vehicle occupant data” is discussed in the application at page 6, lines 11-12. Further, one of ordinary skill in the art would have understood the meaning of the term “vehicle occupant data” as evidenced by information provided at www.euroncap.com/en/vehicle-safety/the-ratings-explained/safety-assist/occupant-status- monitoring/.”

The Examiner respectfully traverses. The limitation “vehicle occupant data” implies that the collected vehicle data is with respect to vehicle occupants (e.g., driver, passenger, etc.), and not “vehicle size, position, speed, heading, acceleration, and brake system” as recited in page 6 lines 11-12 of the instant specification. Clarification is required.
Regarding 35 U.S.C. § 102, the Applicant argues:

Townsend describes a connected vehicle train-vehicle collision detection system comprising a roadside unit placed at a railroad crossing that issues potential vehicle-train crash advance warnings to a vehicle onboard unit. See Abstract.
The OBU recited by claim 185 comprises a vehicle controller configured to execute control instructions for driving tasks, and the OBU is configured to perform vehicle control functions comprising executing vehicle control instructions. In contrast, Townsend discloses a train-vehicle collision detection system that can have sensing, communication, and decision-making functions. However, Townsend does not disclose vehicle control functions and thus cannot achieve automated driving. Townsend discusses control as “traffic signal control” at numerous places, e.g., in Figure 1, Figure 8, and in ¶¶ 22, 38, 34, 36, 46, 47, 51, 58, 54, and 70. While Townsend describes control for enabling a safety system for vehicles (see ¶ 26), Townsend does not disclose an OBU that is configured to control a vehicle by executing vehicle control instructions. 
Accordingly, Applicant respectfully asserts that the cited reference fails to anticipate claim 185. In like manner, because claim 185 is not anticipated, claims dependent thereon are likewise not anticipated. See, e.g., In re Fine, 837 F.2d 1071 (Fed. Cir. 1988). Applicant respectfully requests the Office to withdraw the rejection.”
.” Braking is considered to be a driving task. Additionally, Townsend [0002] discloses fully automated networks of cars is known in the art, indicating that automated driving is inherent in the teachings of Townsend, and that the automated vehicle systems respond to OBU-received data such as location heading and speed from nearby vehicles, cyclists, and pedestrians. For these reasons, the Examiner maintains the 35 U.S.C. § 102 rejection.

Drawings
particularly the lightly shaded regions, as shown below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    656
    687
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 185-205 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
provided to an OBU for vehicle control,” and not that the OBU is performing the controlling itself. Clarification is required.
Claim 191 recites the limitation “vehicle occupant data.” The limitation “vehicle occupant data” implies that the collected vehicle data is with respect to vehicle occupants (e.g., driver, passenger, etc.), and not “vehicle size, position, speed, heading, acceleration, and brake system” as recited in page 6 lines 11-12 of the instant specification. Clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 185-205 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsend (U.S. Patent Application Publication No. 20180018888).

Regarding claim 185, Townsend teaches the vehicle on-board unit (OBU) comprising: 
a data collection and storage component configured to receive vehicle motion state parameters and vehicle environment parameters; a communications device capable of receiving and transmitting information; a location component comprising a high-resolution map or global positioning system device; and a vehicle controller configured to execute vehicle control instructions for driving tasks, wherein said OBU is configured to perform vehicle control functions comprising executing vehicle control instructions.  
Townsend [0001] discloses that predicting functions are known in the vehicle navigation art.
Townsend [0003] discloses that vehicular communication systems are known in the art. 
Townsend [0026] discloses that vehicles equipped with an OBU are connected to sensors to perform sensing functions.
Townsend [0026] discloses decision-making systems.
Townsend [0027] discloses a GPS.
Townsend [0070] discloses that the connected vehicle system is connected to environmental systems.
Townsend [0023] discloses that the OBU receives data such as location, heading, speed from the main vehicle and from nearby vehicles, cyclists, and pedestrians.

Regarding claim 186, Townsend teaches the OBU of claim 185 configured to:
communicate in real-time with components of a connected and automated vehicle highway (CAVH) system using wireless media or with other vehicles using wireless media. 
 Townsend [0002] discloses that a fully automated connected vehicle system is known in the art.
Townsend [0003] discloses communication between vehicles using WiFi, which is a wireless media.
Townsend [0008] discloses a connected vehicle traffic safety system.

Regarding claim 187, Townsend teaches the OBU of claim 185 configured to:
communicate with a CAVH cloud. 
Townsend [0035]-[0036] discloses that an OBU may communicate with an RSU which is connected to a cloud.

Regarding claim 188, 
receive data from a roadside unit (RSU), wherein said data is used to control a connected and automated vehicle (CAV); receive data from an RSU; and use said data, said vehicle motion state parameters, and said vehicle environment parameters to control a CAV; or request data from an RSU; and use said data, said vehicle motion state parameters, and said vehicle environment parameters to control a CAV.  
Townsend [0023] discloses receiving lane locations from an RSU.
Townsend [0026] discloses control systems for connected vehicles.
Townsend [0070] discloses using environmental system information to control decision making.

Regarding claim 189, Townsend teaches the OBU of claim 185 wherein:
said communications component is configured to communicate with an RSU, a CAVH system, people, or other vehicles.  
Townsend [0002] discloses that a fully automated network of cars, in which the cars are within a connected vehicle system, is known in the art.
Townsend [0008]-[0009] discloses a connected vehicle traffic safety system that includes an RSU, which is configured to transmit data to OBU-equipped vehicles.
The Examiner notes that the transmission of data is communication.

Regarding claim 190, Townsend teaches the OBU of claim 185 wherein:
said data collection and storage component is configured to receive data from external vehicle sensors, RSU sensors, or
Townsend [0026] discloses that a vehicle equipped with an OBU is connected to sensors, decision-making systems, and control systems for a system of connected vehicles.

Regarding claim 191, Townsend teaches the OBU of claim 185 configured to perform a method comprising: 
detecting objects in the driving environment; receiving supplemental driving environment data from a CAVH system; receiving traffic status information, weather information, or special event information from a CAVH system; receiving basic safety message (BSM) data; receiving vehicle occupant data describing vehicle occupant status; or receiving a high definition map and, optionally, vehicle position information.
Townsend [0024] discloses that the RSU communicates with the OBU-equipped vehicles to provide each other with information such as traffic information.
Townsend [0036] discloses receiving basic safety message (BSM) data.
Townsend [0070] discloses receiving real-time weather information.

Regarding claim 192, Townsend teaches the OBU of claim 185 configured to perform a method comprising:
predicting vehicle behavior using said vehicle motion state parameters, said vehicle environment parameters, and data received from an RSU; receiving predicted environmental status from an RSU; or receiving predicted vehicle behavior or predicted traffic flow from an RSU.
Townsend [0008] discloses predicting trajectories and arrival times of multiple vehicles using data detected by an RSU.
Townsend [0070] discloses using environmental system information to control decision making.

Regarding claim 193, Townsend teaches the OBU of claim 185 configured to perform a method comprising: 
making vehicle control decisions using said vehicle motion state parameters, said vehicle environment parameters, and data received from an RSU; making path and route decisions using said vehicle motion state parameters, said vehicle environment parameters, and data received from an RSU; or making route optimization decisions using data received from an RSU and, optionally, modifying route optimization decisions using said vehicle motion state parameters and said vehicle environment parameters.  
Townsend [0069]-[0070] disclose OBU-equipped vehicles capable of communicating real-time information in order to make decisions that affect travel time, routes, and fuel consumption.
Townsend [0023] discloses that the OBU is in communication with an RSU.
Townsend [0029] discloses the OBU-equipped vehicles using real-time traffic data.
Townsend [0070] discloses using environmental system information to control decision making.
Townsend [0070] discloses making decisions for optimized routes.

Regarding claim 194, Townsend teaches the OBU of claim 185 configured to perform a method comprising: 
controlling a vehicle; receiving information from an RSU to assist vehicle control; or receiving control instructions from an RSU.  
Townsend [0008] discloses activating automatic braking to avoid collisions based on predicted crashes.
Townsend [0023] discloses that the OBU receives associated signal phase to lane information from an RSU to know which signal to obey

Regarding claim 195, Townsend teaches the OBU of claim 185 wherein:
said components are separate modules or are integrated into a system on a chip.  
Townsend [0031] discloses a software module of the RSU.
Townsend [0045] discloses a vehicle service module coupled with the human-machine interface.
Townsend [0049] discloses a plurality of separate modules.

Regarding claim 196, Townsend teaches the OBU of claim 185 further comprising:
a central processing unit (CPU), a graphics processing unit (GPU), a memory unit, a power supply, a CAN bus, or a human-machine interface.  
Townsend [0030] discloses a storage media to store software.
Townsend [0043] discloses a human-machine interface (HMI).

Regarding claim 197, Townsend teaches the OBU of claim 185, wherein:
said data collection and storage component is configured to store said vehicle motion state parameters and said vehicle environment parameters; a high definition map; or processed and aggregated environment information received from an RSU.  
Townsend [0008] discloses collecting data from different environments. 

Regarding claim 198, Townsend teaches the OBU of claim 185, wherein:
said data collection and storage component is configured to store data from external vehicle sensors, RSU sensors, in-vehicle sensors, or a traffic control center (TCC)/traffic control unit (TCU) in long-term reliable storage and to update said data periodically.  
Townsend [0034] discloses a Traffic Management Center (TMC).
Townsend [0023] discloses transmitting vehicle location, heading, and speed to nearby vehicles ten times per second.
The Examiner notes that this indicates that the vehicle data is updated periodically.
Townsend [0058] discloses that RSU software includes roadway lane placement and track geometries.
Townsend [0051] discloses that the software data is stored in a storage device.

Regarding claim 199, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to be supported by a cyber security subsystem.  
Townsend [0027] discloses that the OBU receives and transmits data privately and securely.

Regarding claim 200, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to be supported by a safety subsystem.  
Townsend [0008] discloses a vehicle active safety system that includes an RSU, configured to predict vehicle arrival times and trajectories.

Regarding claim 201, Townsend teaches the OBU of claim 185, wherein:
said OBU is configured to receive complete vehicle control instructions from a CAVH system; receive partial vehicle control instructions from a CAVH system and partial vehicle control instructions from a driver; or receive complete vehicle control instructions from a driver.  
Townsend [0023] discloses an OBU receiving associated signal phase to lane information from the RSU to know which signal to obey.
The Examiner notes that receiving information that decides an action is considered instructions.

Regarding claim 202, 
said OBU is configured to: receive information or vehicle control instructions from RSUs providing complete coverage of CAVH roads; receive information from RSUs providing partial coverage of CAVH roads and receive vehicle control instructions from other sources; or receive information from non-RSU sources for vehicle control. 
Townsend [0024] discloses a control channel that may control automatic braking that is separate from the RSU. 

Regarding claim 203, Townsend teaches the OBU of claim 185 configured to:
provide vehicle-to-vehicle or vehicle- to-infrastructure communication using dedicated short-range communication (DSRC), WiFi (IEEE 802.11), cellular, or Bluetooth.  
Townsend [0028] discloses vehicle-to-vehicle and vehicle-to-infrastructure communication.
Townsend [0003] discloses that implementing DSRC communication in vehicular communication systems involving OBUs and RSUs is known in the art.

Regarding claim 204, Townsend teaches the OBU of claim 185 wherein:
one or more of said components is provided as a hardware component or one or more of said components is provided as a software component.  
Townsend [0028] discloses vehicle-to-vehicle and vehicle-to-infrastructure communication empowered software and hardware.

Regarding claim 205, 
providing a CAVH system and an OBU of claim 185 to a vehicle.   
Townsend [0002] discloses that connected vehicle systems using OBUs and RSUs are known in the art.
Townsend [0008] discloses a connected vehicle traffic safety system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu (U.S. Patent Application Publication No. 20190378412) discloses a system that implements V2X communication for autonomous driving vehicles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662         

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662